Title: Archibald Thweatt to Thomas Jefferson, 20 May 1810
From: Thweatt, Archibald
To: Jefferson, Thomas


          
            
              Dear Sir
               
                     Richmond 
                     20th May 1810
            
             
		    I finished with Mr Ladd last night. The rough drafts of the accounts and explanatory notes are made.
            
		  In a memo attached to your answer, you say that the estate of Bathurst Skelton must be credited “1773 Jany 31 By a credit with J. Fleming’s 
                  creditors Exors for three slaves bought of that estate £210.”—
            Mr Ladd and myself are at a loss how to understand this.—Judge Fleming informed me that you purchased slaves of his brothers estate, and his impression was that you had long ago paid the amount to his brother Thomas Fleming the acting exor—That to his recollection no money was due on any slave-purchase or contract between Bathurst Skelton’s estate and Flemings exors—We omitted the credit to Bathurst under a belief you were mistaken. I am just about to take the stage, being much hurried, I will write you from Petersburg.
            
              yrs
              
                  Archibald Thweatt
            
          
          
            An unexpected detention enables me to add further.—That on the subject of the above credit, I wish you to address a letter explanatory to master Commissioner Lad, and inclose it to me open to file if needful.—
            a large balance is due from John Fleming, if you 
                     due are debtor for the £210. it should be a credit against that balance, as it is probable we shall lose that balance, as we cannot make the estate of Bathurst Skelton liable for it—It was our lookout not to pay John Fleming more money than he was entitled to recieve.—
            You need not give yourself any trouble about changing any credit from Bathurst to Fleming mentioned in my last letter, as upon further investigation the doubt was removed.—
            Mr Ladd is very slow, & has doubts when he will have the report ready for court. It will be more lengthy than I expected.—If he makes it up on the principles already adopted, I shall be
			 satisfied—but he has doubts on some of the debits. I did not want to call on you down until the report was ready to be returned, and we might go over it together.—He is to appoint another day for its completion, and I will duly apprize you.—Let me hear from you soon. 
            
              
                     A.T.—
            
          
        